Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 of W. Chi et al., US 16/894,672 (Feb. 12, 2018) are pending.  Claims 12-15 to the non-elected invention stand withdrawn from consideration.  Claims 1-11 have been examined on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-11, with traverse in the Reply to Restriction Requirement filed on August 14, 2020.  Claims 12-15 to the non-elected invention of Group (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Examiner’s restriction/election requirement is maintained as FINAL.  

Withdrawal Claim Rejections - 35 USC § 103

Rejection of 1-11 under AIA  35 U.S.C. 103 as being unpatentable over Y. Takahashi et al., US 2010/0264813 (2010) (“Takahashi”) in view of W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (“Chia”) and/or W. Tarran et al., WO 2016/207650 A1 (2016) (“Tarran”) in further view of M. Kim et al., US 2014/0103316 (2014) (“Kim”) is withdrawn in view of Applicant’s amendments.  Applicant’s claims as amended require:

when Ar2 is the pyridinyl group, Ar1 is an arylene group having 10 to 16 carbon atoms or a sulfur-containing heteroarylene group having 4 to 14 carbon atoms;

therefore compound (C1) disclosed by Takahashi does not fall within the instant chemical genus of Formula (I) because the corresponding Ar1 group in Takahashi (C1) is phenyl.  As such one of ordinary skill in the art is not motivated to seek to prepare compound (C1) according to the instantly claimed method.  



When developing an organometallic iridium complex for use in an OLED, one of ordinary skill in the art would not be motivated to refer to Chia's disclosure because the LCD and OLED are very different technologies and function differently, in which the LCD requires a backlight due to the lack of the light emitting ability, while the organometallic iridium complex in the OLED can emit phosphorescence.

is not considered persuasive because, as discussed in the previous Office action, M. Kim et al., US 2014/0103316 (2014) (“Kim”) teaches iridium organometallic complexes of formula 1 for use in OLED devices.  Kim at page 1, [0009]-[0010] (see Kim complex 1 depicted in the previous Office action).  

Claim Rejections 35 U.S.C. 112(a) -- New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Amendments narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a).  MPEP § 2163.05(II)  

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that the following newly added claim 1 amendments:

when Ar2 is the pyridinyl group, Ar1 is an arylene group having 10 to 16 carbon atoms or a sulfur-containing heteroarylene group having 4 to 14 carbon atoms;

when Ar2 is the quinolinyl group or an isoquinolinyl group, Ar1 is an arylene group having 6 to 16 carbon atoms or a sulfur-containing heteroarylene group having 4 to 14 carbon atoms;

were not described in the specification as filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed subgenera.  In the instant case, no particular supporting disclosure for the subject amendment is readily apparent in the application.  See MPEP § 2163.05(II); MPEP §2163.05(I)(B); MPEP § 2173.05(i); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Applicant is attempting to claim specific subgenera falling within the original claims; however, no guidance is readily apparent in the specification pointing one of skill in the art to the newly claimed subgenera.  In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) is particularly relevant in this regard.  

Applicant argues that such amendments are supported at least by, e.g., paragraphs [0009], [0016], and [0017] of the specification. However, the instant specification as filed does not appear to be parsed by paragraphs and reference to paragraphs [0009], [0016], and [0017] of the specification as filed cannot be located.  Paragraphs [0009], [0016], and [0017] of the published US 2019/0181356 (2019) do not appear relevant to the instant amendment.  

In this regard, note that a simple statement by the Examiner, such as ‘[a]pplicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See MPEP § 2163.04.   In the instant case, it is not apparent were the subject limitations are supported an Applicant has not pointed out the support.  


Claim Rejections - 35 USC § 112(a) (AIA ), Written Description

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-5, 7, and 9 under 35 U.S.C. 112(a) as failing to comply with the written description requirement on the grounds that “a nitrogen-containing heteroaryl salt” (for example as recited in claim 1) is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the full scope of such salts, is maintained for the reasons given in the previous Office action.  

Applicant argues that it is clear from Scheme A2 that the species of the salt is not essential to the structure of Ligand 1, and thus can be easily understood and selected by one person skilled in the art on the basis of their knowledge in the art.  This argument is not considered persuasive for the following reasons.  It is agreed that the species of salts is not essential to the structure of Ligand 1 (as the subject salt is merely a synthetic intermediate).  It is also agreed that one of skill in the art can select one of the only two example salts disclosed in the specification, i.e., either of:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

However Applicant’s argument that “a nitrogen-containing heteroaryl salt” is easily understood and selected by one person skilled in the art on the basis of their knowledge in the art is not considered persuasive because the instant disclosure provides no guidance in this regard.  The instant disclosure is limited to two very specific salts (i.e., a chloroformate salts) and does not provide guidance, for example, relevant, identifying 

Applicant further argues that In addition, amended claim 1 specifies the nitrogen-containing heteroaryl salt to a salt which includes t-Bu-Ar2 group, wherein Ar2 is a pyridinyl group, a quinolinyl group, or an isoquinolinyl group, which can be well supported by the disclosure of the specification and that the amended claims more clearly define "nitrogen containing heteroaryl salt" as the chloride salt.  This argument is not considered persuasive because Applicant does not provide sufficient guidance with respect to the nitrogen substituent of the claimed “a nitrogen-containing heteroaryl salt”.  Numerous salts fall within the meaning of "nitrogen containing heteroaryl salt", for example the following two salts:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


or numerous additional salts where the hydrogen in the above two structures is replaced by another group.  The instant disclosure does not provide guidance as to what such salts are suitable for use in the invention, for example, relevant, identifying characteristics of suitable “nitrogen-containing heteroaryl salts” so that one of skill in the art can ‘visualize or recognize’ those salts suitable for use in the instant claims— i.e., structure or other physical and/or chemical properties.  Because the claim is directed to a synthetic method, the nature of the claimed “nitrogen-containing heteroaryl salt” is considered a key limitation.  


Subject Matter Free of the Art of Record

Instant claims 1-11 are considered free of the art of record.  The closest prior art of record is considered W. Chia et al., 36 Liquid Crystals, 557-563 (2009) (“Chia”) in combination with Y. Takahashi et al., US 2010/0264813 (2010) (“Takahashi”) for the reasons given in the previous Office action.  As discussed above, Applicant’s claims as amended require:

when Ar2 is the pyridinyl group, Ar1 is an arylene group having 10 to 16 carbon atoms or a sulfur-containing heteroarylene group having 4 to 14 carbon atoms;

therefore compound (C1) disclosed by Takahashi does not fall within the instant chemical genus of Formula (I) because the corresponding Ar1 group in Takahashi (C1) is phenyl.  As such one of ordinary skill in the art is not motivated to seek to prepare compound (C1) according to the instantly claimed method.  Furthermore, the instantly claimed genus of Formula (I) is considered novel and nonobvious over the art of record, the closest prior art being Takahashi compound (C1).  The art of record does not motivate one of ordinary skill in the art to replace the Ar1 phenyl group of Takahashi with a “arylene group having 10 to 16 carbon atoms or a sulfur-containing heteroarylene group having 4 to 14 carbon atoms” so as to arrive at an instantly claimed compound of Formula (I) with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

Applicant submits the 35 C.F.R.1.132 Declaration of Win-Long Chia (July 19, 2021) (the “Chia Declaration”).  It is first noted that this document does not list the cited references.  In any case, at page 4 of the Chia Declaration it is asserted that deterrence of Dexter and Forster energy transfer is a strategy in designing luminescent molecules and that adding spacer group or causing steric hindrance among energetic species may act to prevent the close proximity of long excited lifetime species and the likelihood of energy transfer in phosphorescent iridium complexes.  And at page 5 of the Chia Declaration, it is asserted that enclosure of phosphorescent iridium dopants with a shell oft-butyl spacer groups becomes a better way for energy transfer in this kind of guest-host system, which can unexpected tert-butyl pyridine directing effect in the process of synthesis” need not be addressed further in view of foregoing finding that the instant claims are free of the art of record.  In summary, the Chia Declaration provides background information (although the cited references are not listed) relating to enclosure of phosphorescent iridium dopants with a shell oft-butyl spacer groups.  However, the Chia Declaration is not considered particularly relevant withdrawal of the instant § 103 rejection or to the reasons the instant claims are considered free of the art of record.  Nor does Applicant provide reasoning why the Chia Declaration is relevant in this regard.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622